Case 1:20-cv-04009-WHP Document 5 Filed 07/16/20 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CARLOS ALBERTO GANAN RAMIREZ,
Maven 20-CV-4009 (WHP)
‘ 16-CR-0782 (WHP)
-agatnst-
ORDER DIRECTING ORIGINAL
UNITED STATES OF AMERICA, SIGNATURE
Respondent.

 

 

WILLIAM H. PAULEY Uf, Onited States District Judge:

Movant brings this action pro se. Movant submitted the motion without a signature. Rule
11 (a) of the Federal Rules of Civil Procedure provides that “Je]very pleading, written motion,
and other paper must be signed by at least one attorney of record in the attorney’s name — or by a
party personally if the party is unrepresented.” See also Local Civil Rule 11.1(a). The Supreme
Court has interpreted Rule 11 (a) to require “as it did tn John Hancock’s day, a name handwritten
(or a mark handplaced).” Becker v. Montgomery, 532 US. 757, 764 (2001).

Movant is directed to resubmit the signature page of the motion with an original signature
to the Court within thirty days of the date of this order. A copy of the signature page is attached
to this order.

A copy of this order is to be mailed in chambers.

SO ORDERED.

Dated: June 11, 2020
New York, New York

SO ORDERED:

_— £5, Ay VQ
_ WILLIAM H. PAULEY IE #
ULS.D.S.

 
Case 1:20-cv-04009-WHP Document5 Filed 07/16/20 Page 2 of 3

importantly to himself, that a person can change and
correct his mistakes.

Due to the current humanitarian crisis we are facing,
Mr. Ganan is worried that his health, age, accomplish the
difficult task to be 6 feet apart from other inmates or
employees inside prison, and the lack of precautions taken by
the prison administration for sanitary purpose, puts Mr.
Ganan on a high risk situation. There has been several COVID-
19 diagnoses reported at Folkston’s federal correctional
facilities, location where Mr. Ganan is, and it’s just matter
of time that the virus spreads in his unit. COVID-19 is
spreading quickly and the feeling of anguish that he might
catch the virus is worst every day. As you remember, Mr.
Ganan is a family man, his family loves him deeply, reason
why they are very worry about his health and the possibility
that when the virus enters his unit, his father/husband's

life would be compromised. (EXHIBIT 3)

Petitioner humbly and respectfully prays this Honorable

Court to consider all his claims and GRANT this motion,

Respectfully submitted,

-23-
Case 1:20-cv-04009-WHP Document 5 Filed 07/16/20 Page 3 of 3
Case 1:20-cv-04009-WHP Document1 Filed 05/22/20 Page 24 of 42

" oe G OU AD
Carlos Alberto Ganan

76162-054
D. Ray James C.F.
P.O. Box 2000
Folkston, GA 31537
CERTIFICATE OF SERVICE
I, Carlos Alberto Ganan Ramirez, hereby certifies

that this is a true and correct copy of the following:

Memorandum in Law in support of a 28 U.S.C. § 2255

Motion to vacate, set aside or correct a sentence of a
person in federal prison.

To: Clerk of the Court

United States Courthouse

500 Pearl Street, Room 120

New York, NY 10007-1312

And deposited at the United States Mail Service at D.

Ray James C.F. at Folkston, Georgia.

Dated this 7 day of May, 2020.

—-?4-
